DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 9-10, and 12-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pan (US 2016/0093940 A1).

	Regarding claim 1, Pan teaches an electronic device ([0025], “communication device 300”; Fig. 3 300), comprising:  
 	a plurality of light-emitting units ([0025], “pixels 302”); and 
 	an antenna disposed between the plurality of light-emitting units (Fig. 3, antenna 308 disposed between plurality of light-emitting units (pixels 302)), 
 	the antenna comprising a first portion, a turning portion and a second portion, the first portion extending along a first direction, the second portion extending along a second direction, and the turning portion connecting the first portion and the second portion, wherein the first direction is different from the second direction (Fig. 3, antenna 308 comprises a first portion (~top side of 308) and a second portion (~left side of 308), the first portion extending along a first direction (~horizontal direction) and the second portion extending along a second direction (~vertical direction)), and 
 	wherein a width of the turning portion is gradually changed from a position connecting the first portion toward a position connecting the second portion (Fig. 3, width of a turning portion is gradually changed).  

    PNG
    media_image1.png
    847
    1279
    media_image1.png
    Greyscale


 	Regarding claim 2, Pan teaches the electronic device as claimed in claim 1, wherein a ratio of a width of the first portion to a distance between two adjacent ones of the plurality of light-emitting units is ranged from 0.1 to 0.8 (Fig. 3, a ratio of a width of an antenna 308 to a distance between two adjacent ones 5of a plurality of pixels 302 is around 0.3).  

    PNG
    media_image2.png
    460
    727
    media_image2.png
    Greyscale


 	Regarding claim 3, Pan teaches the electronic device as claimed in claim 2, wherein the ratio of the width of the first portion to the distance between two adjacent ones of the plurality of light-emitting units is ranged from 0.2 to 0.6 (Fig. 3, a ratio of a width of an antenna 308 to a distance between two adjacent ones 5of a plurality of pixels 302 is around 0.3).  

 	Regarding claim 9, Pan teaches the electronic device as claimed in claim 2, wherein a ratio of a gap distance between the antenna and one of the plurality of light-emitting units to the distance between two adjacent ones of the plurality of light-emitting units is ranged from 0.05 to 0.75 (Fig. 3, ratio of gap distance between the antenna (~308) and one of the plurality of light-emitting units (~302) to the distance between two adjacent ones of the plurality of light-emitting units (~302 on the left side of the right vertical antenna side and another 302 on the right side of the right vertical antenna side) is approximately 0.43 which is within the range of 0.05 to 0.75).  

 	Regarding claim 10, Pan teaches the electronic device as claimed in claim 2, wherein the antenna overlaps a midpoint of the distance between two adjacent ones of the plurality of light-emitting units (Fig. 3, antenna (308) overlaps a midpoint of the distance between two adjacent ones of the plurality of light-emitting units (302)).  

 	Regarding claim 12, Pan teaches the electronic device as claimed in claim 1, wherein a thickness of the antenna is less than a thickness of one of the plurality of light-emitting units (Fig. 3, thickness of the antenna is less than a thickness of one of the plurality of light-emitting units).  

 	Regarding claim 13, Pan teaches the electronic device as claimed in claim 1, wherein the turning portion comprises a rounded corner (Fig. 3, turning portion on 308 comprises an outer rounded corner), an angled corner, or a combination thereof.  

 	Regarding claim 14, Pan teaches the electronic device as claimed in claim 1, wherein one of the plurality of light-emitting units has a first subpixel area and another one of the plurality of light-emitting units has a second subpixel area different from the first subpixel area, and the antenna is disposed between the one of the plurality of light-emitting units having the first subpixel area and the another one of the plurality of light-emitting units having the second subpixel area  (Fig. 3 and [0018], one of the plurality of light-emitting units (~302 located left of the vertical line structure of the antenna 308) has a first subpixel area (~red) and another one of the plurality of the plurality of light-emitting units (~302 located right of the vertical line structure of the antenna 308) has a second subpixel area (~blue) different from the first subpixel area (~red), and the antenna 308 is disposed between the one of the plurality of light-emitting units (~302 located left of the vertical line structure of the antenna 308) having the first subpixel area (~red) and the another one of the plurality of the light-emitting units (~302 located right of the vertical line structure of the antenna 308) having the second subpixel area (~blue)).  

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Pan in view of Lim (US 2019/0278130 A1).

	Regarding claim 4, Pan teaches the electronic device as claimed in claim 1. 
 	Pan does not explicitly teach wherein a width of the first portion is greater than a width of the second portion.  
 	However, Lim teaches wherein a width of a first portion is greater than a width of a second portion (Fig. 30, a width of a first portion is greater than a width of a second portion).  

    PNG
    media_image3.png
    690
    518
    media_image3.png
    Greyscale

 	 	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Lim with the teaching of Pan in order to prevent degradation of radiation performance of antenna devices (Lim [0007]), to prevent deterioration of quality of display devices due to the antenna devices (Lim [0008]), and to more accurately adjust the impedance characteristics in the antenna.

8.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Pan in view of Cheng (WO 2018/188259 A1).

  	Regarding claim 5, Pan teaches the electronic device as claimed in claim 1.       
 	Pan does not explicitly teach wherein a first subpixel distance corresponding to the first portion is greater than a second subpixel distance corresponding to the second portion.  
	However, Cheng teaches wherein a first subpixel distance corresponding to a first portion is greater than a second subpixel distance corresponding to a second portion (Fig. 1, first subpixel distance (~between R and R or G and G) corresponding to a first portion (~horizontal portion of antenna 100) is greater than a second subpixel distance (~between G and B) corresponding to a second portion (~vertical portion of antenna 100)).  
	 	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Cheng with the teaching of Pan in order to more effectively arrange the subpixels for display.

9.	Claims 6-7 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Pan in view of Suzuki (US 2017/0179168 A1).

 	Regarding claim 6, Pan teaches the electronic device as claimed in claim 1.   
  	Pan does not explicitly teach further comprising a first substrate and a circuit layer disposed on the first substrate, wherein the plurality of light-emitting units are disposed on the first substrate and are electrically connected to the circuit layer.  
	However, Suzuki teaches further comprising a first substrate and a circuit layer disposed on a first substrate, wherein a plurality of light-emitting units are disposed on the first substrate and are electrically connected to the circuit layer (Fig. 12b, a first 2substrate and a circuit layer disposed on a first substrate, wherein a plurality of light-3emitting units (~PE corresponds to a pixel/light-emitting unit) are disposed on the first substrate and are electrically connected to the circuit layer (~Fig. 12b E11 and E12) disposed on a first substrate (~Fig. 12b 10) and are electrically connected to the circuit layer (~Fig. 12b E11 and E12); [0066], “pixel electrode PE here corresponds to any of partial electrodes P1 to P3”; [0084], “a unit pixel PX includes three subpixels PR, PG, and PB, and each of subpixels PR, PG, and PB includes three partial electrodes P1 to P3”).  
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Suzuki with the teaching of Pan in order to provide a more secure and faster connection to the light-emitting units from the circuit layer.

 	Regarding claim 7, Pan in view of Suzuki teaches the electronic device as claimed in claim 6. 
 	Pan does not explicitly teach further comprising a plurality of second substrates disposed on the first substrate, wherein the plurality of second substrates partially overlap the antenna.  
	However, Suzuki further teaches further comprising a plurality of second substrates disposed on a first substrate, wherein a plurality of second substrates partially overlap an antenna (Fig. 12B, second substrate (~14) disposed on the first substrate (~10), wherein the plurality of second substrates (~14 section on the left side of PE and 14 section on the right side of PE) overlap the antenna (~AT)).  
	 	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Suzuki with the teaching of Pan as modified by Suzuki in order to provide a structure layer to protect the antenna structure as well as enhance its performance by reducing signal interference to and from the antenna.

 	Regarding claim 11, Pan teaches the electronic device as claimed in claim 1.	Pan does not explicitly teach wherein a ratio of a width of the first portion to a width of one of the plurality of light-emitting units is ranged from 0.4 to 100.  
	However, Suzuki teaches wherein a ratio of a width of a first portion to a width of one of a plurality of light-emitting units is ranged from 0.4 to 100 ([0088], “thin line TL of the antenna AT has a width W2 which correspond to that of a unit pixel PX”, wherein the ratio of the width of the antenna to a width of the one of the plurality of light-emitting units (~a pixel) is 1 which is within range of 0.4 to 100; [0044], “a single unit pixel PX includes a red subpixel PR, green subpixel PG, and blue subpixel PB”).  
	 	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Suzuki with the teaching of Pan in order to enhance the antenna performance by having a bigger ratio range of antenna widths to a light-emitting unit width.

10.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Pan in view of Wilcoxson (US 6,744,213 B2).

 	Regarding claim 8, Pan teaches the electronic device as claimed in claim 1, wherein the antenna comprises a plurality of independent loop structures (Fig. 3, comprises independent loop structures 308 and 310).  
	Pan does not explicitly teach that the plurality of independent loop structures are coaxial.  
	However, Wilcoxson teaches a coaxial antenna (col. 20 line 38, “second leg 636 coaxial”; “5. The antenna arrangement as recited in claim 4, wherein the inner loop is coaxial and coplanar with the outer loop”, claim 5).
		 It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Wilcoxson with the teaching of Pan in order to provide better cancellation (Wilcoxson col. 20 line 40) and to reduce dipole effects (Wilcoxson col. 21 lines 8-9).

11.	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Pan in view of Sasaki (US 10,381,335 B2).

 	 	Regarding claim 15, Pan teaches the electronic device as claimed in claim 14,  
		wherein the one of the plurality of light-emitting units having the first subpixel area is an OLED ([0032], “in a display using three (or more) differently-colored organic light emitting diodes (OLEDs) for each pixel, the antennas of FIGS. 2 and 3 can be positioned in an inactive area between the pixels”), and 
 		the another one of the plurality of light-emitting units having the second subpixel area is an OLED ([0032], “in a display using three (or more) differently-colored organic light emitting diodes (OLEDs) for each pixel, the antennas of FIGS. 2 and 3 can be positioned in an inactive area between the pixels”), or a QLED.    
		Pan does not explicitly teach that the first subpixel area’s OLED is a LED, a quantum dot LED (QDLED), a mini LED, or a micro LED.
		However, Sasaki teaches a first subpixel is a LED, a quantum dot LED (QDLED), a mini LED, or a micro LED (col. 2 lines 21-26, “Each pixel is made up of a first subpixel enabled using an inorganic micro LED, a second subpixel enabled using an OLED, and a third subpixel enabled using an OLED. The first subpixel emits a blue color light, the second subpixel emits a red color light, and the third subpixel emits a green color light”).
	 It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Sasaki with the teaching of Pan in order to provide a hybrid light emitting diode emission display with a higher efficiency, reliability, and the strengths of multiple technologies while avoiding the most difficult aspects of a display made with just a single technology (Sasaki col. 2 lines 4-14).
 	Conclusion

 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER YI whose telephone number is (571)270-7696. The examiner can normally be reached on Monday-Friday from 8:00 am to 5:00 pm.
 	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, JINSONG HU, can be reached on (571) 272-3965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/ALEXANDER YI/
Examiner, Art Unit 2643

/JINSONG HU/Supervisory Patent Examiner, Art Unit 2643